DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1,15, and 19, the prior art of record, specifically Peschke (US Patent #9,484,942) teaches a signal analysis method of analyzing a performance of a device under test, the method comprising: obtaining a digitized input signal, wherein the digitized input signal is associated with the device under test (See abstract. Also, see Tsuchida et al. (US 2015/0051863), paragraph 0030 and claim 2).  
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach determining at least one characteristic quantity via an artificial intelligence circuit, wherein the artificial intelligence circuit comprises at least one computing parameter, and wherein the at least one characteristic quantity is determined based on the digitized input signal and based on the at least one computing parameter, wherein the at least one characteristic quantity is indicative of at least one performance property of the device under test. 	Dependent claims 2-14 and 16-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gaoiran (US Patent #11,320,480), Peterson et al. (US 2020/0355739), DaSilva et al. (US 2019/0356397), Dave et al. (US 2018/0331928), Takigawa (US 2018/0247256), Djurdjevic (US 2016/0165226), Behrens et al. (US 2013/0234723), Kawabata et al. (US 2011/0109321), Music et al. (US Patent #7,890,821), Miki (US 2010/0083049), Conner (US 2010/0002819), Fong (US 2009/0039897), Kimura (US 2009/0033528), Sartschev et al. (US 2007/0071080), Lu (US 2006/0236327), Sivaram et al. (US 2006/0047461), Sivaram et al. (US 2006/0047463), Chenoweth et al. (US 2005/0182588), Evans, Jr. et al. (US Patent #6,505,137), Bishop (US Patent #6,281,699), Miller (US Patent #6,218,910), and Dinteman (US Patent #6,175,939).  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC E REGO/Primary Examiner, Art Unit 2648
Tel 571-272-8132